Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cynthia G. Smith appeals the magistrate judge’s and district court’s various pretrial orders, the district court’s order granting Defendants’ motion for summary judgment in this civil action, and a subsequent order denying Smith’s motions for reconsideration and recusal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. McGraw, No. 8:10-cv-02310-AW, 2012 WL 603238 (D.Md. Aug. 30, 2011; Oct. 4, 2011; Oct. 7, 2011; Nov. 2, 2011, Feb. 23, 2012 & May 1, 2012). We grant Smith’s motions to extend time to file a reply brief, to consolidate appeals, and to file a corrected informal brief, but deny her motion to amend/correct record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.